Citation Nr: 0503593	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-11 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for joint pain due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
claimed as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, 
claimed as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for numbness of the 
hands, claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to July 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee and 
Houston, Texas.  This case was most recently before the Board 
in September 2003.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for an 
examination which was necessary to evaluate his service 
connected joint pain due to an undiagnosed illness.

2.  The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has a 
disorder manifested by shortness of breath, memory loss, 
sleep problems (sleep apnea), or numbness of the hands, all 
claimed as a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for joint pain 
due to an undiagnosed illness is not warranted.  38 C.F.R. § 
3.655 (2004).

2.  Shortness of breath, as due to or a manifestation of an 
undiagnosed illness, was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

3.  Memory loss, as due to or a manifestation of an 
undiagnosed illness, was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

4.  Sleep apnea, as due to or a manifestation of an 
undiagnosed illness, was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

5.  Numbness of the hands, as due to or a manifestation of an 
undiagnosed illness, was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including VA examinations.  The Board notes, however, that 
the veteran failed to appear for various VA examinations 
scheduled for March and April 2004.

In March 2004 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

I.  Joint pain

When a claimant, without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  38 C.F.R. § 3.655.  In the remand of 
September 2003, the Board determined that further examination 
of the veteran's joint pain disability was necessary to rate 
this disability.  The requested examinations were scheduled 
for March and April 2004; the veteran failed to report for 
the examinations and has not asserted that there was good 
cause for his failure to report or indicated a willingness to 
report for another examination.  The Board must, therefore, 
conclude that the provisions of 38 C.F.R. § 3.655 apply to 
the veteran's case and that his claim of entitlement to an 
initial rating in excess of 10 percent for joint pain due to 
an undiagnosed illness is not warranted.

II.  Service connection claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Compensation may be paid to any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses).  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b).  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

A review of the veteran's service medical records reveal no 
complaints related to shortness of breath, memory loss, or 
sleep problems (sleep apnea), or numbness of the hands, all 
claimed as a manifestation of an undiagnosed illness.

The objective medical findings demonstrate that the veteran 
does not currently have any type of the claimed disorders.  
Dyspnea was specifically indicated as not being present 
during the December 1999 VA general medical examination, and 
August 1993 an April 1998 VA mental disorders examinations 
noted no memory loss.  As for sleep problems, no such 
objective findings have been noted, and, in August 1993 (VA 
mental disorders examination) the veteran attributed his 
sleep difficulties to back pain.  As for numbness of the 
hands, while sensory decrease to pinprick and light-touch in 
a C7 distribution was noted on May 2000 VA nerve conduction 
studies, the examiner indicated that further testing of the 
veteran's complaints was required.  The Board notes that 
while a VA neurological examination was scheduled for March 
2004, the veteran did not appear, and the evidence of record 
does not show that he veteran has numbness of hands related 
to an undiagnosed disorder.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit favorable determinations.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
joint pain due to an undiagnosed illness is denied.

Service connection for shortness of breath, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for memory loss, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for sleep apnea, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for numbness of the hands, claimed as a 
manifestation of an undiagnosed illness, is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


